Citation Nr: 0917038	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

This case was previously before the Board in November 2005, 
at which time the claim was remanded for additional 
development.  The case was returned to the Board, and in 
February 2007, the Board denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran 
appealed the denial of the claim for service connection to 
the United States Court of Appeals for Veterans Claims 
(Court), which, by Order dated in September 2007, granted the 
Secretary's Motion to Vacate and Remand.

In a November 2007 letter, the Veteran was advised that he 
was entitled to an additional Board hearing as the Veterans 
Law Judge who had conducted the April 2005 hearing was no 
longer employed at the Board.  See 38 U.S.C.A. § 7102 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.707 (2008).  The Veteran 
responded that he wished to attend another Board hearing at 
the RO.  The case was subsequently remanded by the Board to 
ensure due process in December 2007.  A personal hearing was 
conducted before the undersigned in February 2008.  
Transcripts of the April 2005 and February 2008 hearings are 
associated with the claims file. 

Subsequent to the February 2008 hearing, the Board again 
remanded the Veterans claim so that additional efforts to 
verify his claimed stressors could be undertaken, and to 
provide him with a proper notice letter.  Such a notice 
letter was sent in June 2008.  In May 2008, the RO contacted 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) with information about the Veteran's claimed 
stressors, and in November 2008, a response was received.  
Therefore, the Board finds that its remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).


FINDINGS OF FACT

1.  The Veteran is shown by competent evidence of record to 
have engaged in combat with the enemy. 

2.  The Veteran is shown by competent medical evidence to 
have PTSD that is etiologically related to his active 
service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Veteran's claim for entitlement to service 
connection for PTSD is being granted in the decision below.  
Therefore, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial as to this claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, (West 2002 & Supp. 
2008); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) a medical diagnosis 
of the disorder, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, as established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
Veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the Veteran did not 
engage in combat with the enemy or was a POW, or that the 
Veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
Veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Here, the outcome of the appeal turns on whether the Veteran 
has a verified in-service stressor, to include the question 
of whether the Veteran engaged in combat.  The Board has 
struggled over this point.  On one hand, while he asserts 
that he is a combat veteran, and that he was stationed in an 
area that came under frequent enemy assault, the Veteran's 
service personnel records do not show that he received any 
awards or decorations indicative of combat service, such a 
Bronze Star with V Device, Combat Infantry Badge, or Purple 
Heart.  Similarly, the November 2008 response from the JSRRC 
indicated that the Veteran did not appear to have served in 
an area that came under attack.  Such evidence weighs against 
both a finding that the Veteran engaged in combat as well as 
having a verified stressor within the context of Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, the Court 
held, in pertinent part, that a veteran need not corroborate 
his actual physical proximity to (or firsthand experience 
with), and personal participation in rocket attacks while 
stationed in Vietnam.

However, on the other hand, the Board does observe that the 
Veteran was awarded the Meritorious Service Medal.  In 
awarding the Veteran this medal, an official record states 
that the Veteran received the medal "for exceptionally 
meritorious service . . . complemented by service in 
combat."  The Board interprets this to suggest that the sum 
of the Veteran's meritorious service brought together or was 
completed in a combat situation.  In addition, the Board 
observes a March 2005 statement from B.V.D., a fellow service 
member, who stated that the Veteran directed a communications 
facility located near his aircraft revetments, and that he 
and the Veteran were subject to several Vietcong attacks upon 
his aircraft and the Veteran's facility.  He continued that 
he had been rated as totally disabled due to these attacks 
and other combat experiences.  Finally, as a finder of fact, 
the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency or consistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  Here, when examined with the foregoing 
evidence, the undersigned finds the Veteran's testimony in 
February 2008 to be credible and therefore assigns greater 
probative value to his statements. 

Resolving the equipoise rule in the Veteran's favor, the 
Board concludes the Veteran did engage in combat with the 
enemy or has at least proffered satisfactory evidence of his 
in-service stressors.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Put another way, the Veteran's lay testimony and statements 
are accepted as conclusive evidence of his claimed stressors' 
occurrence.  Accordingly, no further development or 
corroborative evidence is required, because as was noted 
above, the undersigned found the Veteran's testimony to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Since the record contains evidence of a verified stressor, 
the remaining elements of a claim for entitlement to service 
connection for PTSD are a medical diagnosis of PTSD and a 
link, as established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The Veteran was diagnosed with PTSD at a 
May 2002 VAMC mental health evaluation.  The VAMC 
psychologist noted that the Veteran served in Vietnam.  The 
Veteran told the examiner that he was assigned "to get the 
communists out of the forests near the South China Sea; it 
was bombardment day and night, artillery fire all the time, 
eventually it really got to me . . . I saw a lot of people 
blown away, terrible things done to people."  The examiner 
stated that the Veteran met the diagnostic criteria for PTSD 
as evidenced by intrusive recall, nightmares, triggering, 
attempts to suppress memories or avoid triggers, estrangement 
from others, constricted affect, foreshortened sense of the 
future, sleep disturbance, anger dyscontrol, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The examiner noted that the Veteran's PTSD was 
related to his experience in combat amongst other factors. 

Therefore, to the extent that there is any reasonable doubt 
as to whether the Veteran currently has PTSD that is related 
to his military service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran served in combat and that his claimed 
stressors are combat related.  As such, the Board finds that 
the Veteran currently has PTSD that is related to his active 
service.  Accordingly, the Board concludes that service 
connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


